department of the treasury internal_revenue_service appeals_office date aug number release date a name b address certified mail dear employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the adverse determination was made for the following reason s sec_1_501_c_3_-1 provides that to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose we have determined that you are operating a business in competition with for profit entities that provide a similar service to members of your community therefore your application_for exemption is denied contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication cc department of the treasury internal_revenue_service cincinnati oh date dec employer id number contact person id number contact telephone number contact fax number uil legend x state y date dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do the available facts show you have failed the operational_test therefore disqualifying you from exemption under sec_501 of the irc yes for the reasons described below facts you were formed as a corporation on y in the state of x you stated you were formed to help alleviate the burden of poverty by rendering pharmacy services in a charitable manner to the poor and disabled and to provide pharmacy services to the clients and employees of non- profit corporations and to become informed regarding the medical social and economic problems of underprivileged mentally challenged and aging members of our population and to promote the establishment of such other related educational wellness and supportive social services you will operate a not-for-profit pharmacy prescription pricing will be based upon usual and customary pricing for clients with private insurance or medicare however for the poor indigent and underinsured population prescription pricing will be at pharmacy cost ie wholesale cost plus cost of labor shipping and packaging your services are available to the general_public you state that your purpose is to serve individuals who are already receiving services from other non-profit organizations serving the indigent and underinsured many of these individuals are disabled and impoverished as a result of their disabilities you state that any profit derived from serving those who are insured and economically stable will be used to support the disadvantaged population that you will engage in fund raising efforts to benefit the economically disadvantaged customers of the pharmacy and that you will seek to defray the costs of co-pays by identifying available funds from other sources such as the grant programs offered by most major pharmaceutical firms or private_foundations during your first three years of operations you project that from receipts from sales of goods and services and the remainder from grants and contributions and investment_income your primary expenditures will be cost_of_goods_sold personnel costs and and __ percent respectively in your second and third years you expect to net percent respectively of your gross_receipts percent of your revenue will be and - percent respectively and to percent law sec_501 of the internal_revenue_code exempts from income_tax organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 provides that to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court stated that free or below cost service is only one of several factors to consider in making a determination others include the particular manner in which the organization’s activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits all of these must be considered for no single factor alone is determinative the court concluded that the petitioner was not an organization described in sec_501 because its primary purpose was neither educational scientific nor charitable but rather commercial in 72_tc_687 aff'd 625_f2d_804 cs cir the tax_court stated that the sale of prescription drugs to senior citizens and handicapped persons is a trade or letter rev catalog number 47630w business normally carried on for-profit the court ruled that sales of prescription drugs to the elderly and the handicapped even at a discount is not without more in furtherance of a charitable purpose the court said it was clear that petitioner’s exclusive purpose for being was to sell drugs an activity that is normally carried on by commercial profit making enterprises the tax_court said that they failed to see how the fact that it happened to deal in drugs could convert it to a sec_501 organization if it could be so converted then so could a store selling orthopedic shoes crutches health foods or any other product beneficial to health virtually everything we buy has an effect directly or indirectly on our health they concluded that they did not believe that the law requires that any organization whose purpose is to benefit health however remotely is automatically entitled without more to the desired exemption in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include among other things whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law you are not exempt under sec_501 of the code because you are not operated exclusively for charitable purposes you have failed to meet the operational_test for exemption under sec_501 because you are not operated exclusively for one or more of the purposes specified in sec_501 as required by sec_1_501_c_3_-1 you are not operated exclusively for one or more of the purposes specified in sec_501 because you do not engage primarily in activities which accomplish such exempt purposes as required by sec_1_501_c_3_-1 more than an insubstantial part of your activities is not in furtherance of an exempt_purpose specifically you operate a business which sells pharmaceutical products to the general_public in a manner indistinguishable from a commercial pharmacy your primary source of revenue is from the sales of pharmaceutical products you do not expect to receive a significant amount of your total support from grants and contributions your activities indicate that you are operated primarily for a non-exempt commercial purpose like airlie foundation your pharmacy is in competition with for profit commercial pharmacies and is operated in a commercial manner your pharmacy is open to the public and provides no services below cost the court in airlie noted that factors courts have considered in assessing commerciality are the extent of below cost services provided and the extent to which the organization receives charitable_contributions you sell nothing at below cost and you do not rely to a significant extent on contributions because of the commercial manner in which you like airlie foundation conduct your business you are operated for a non-exempt commercial purpose rather than for a tax-exempt purpose the court in b s w group also cited as a factor to be considered in assessing commerciality the provision of free or below cost service even though b s w group provided some free or below cost services the court letter rev catalog number 47630w nevertheless determined that they were operated for commercial purposes you provide some services at pharmacy cost but none below cost and otherwise operate in a strictly commercial manner the court also found an indication of commerciality in the existence of annual profits you have projected that you will be profitable beginning in your second year like federation pharmacy services you are engaged in the sale of pharmaceutical products some to indigent or underinsured persons at cost the court in federation pharmacy services found that the sale of prescription drugs to senior citizens and handicapped persons is a trade_or_business normally carried on for profit sales of prescription drugs to the elderly and the handicapped even at a discount is not without more in furtherance of a charitable purpose your sales to indigent and underinsured persons even at cost likewise are not in furtherance of a charitable purpose furthermore also following federation pharmacy services you are operated for the primary purpose of carrying on an unrelated_trade_or_business and cannot be exempt under sec_501 of the code per sec_1_501_c_3_-1 even if selling pharmaceutical products to indigent and underinsured persons at cost were in furtherance of a charitable purpose you would fail to meet the operational_test for exemption like better business bureau of washington d c your purposes include providing pharmaceutical services to the general_public at a profit in a purely commercial manner like the organization in this court case this single nonexempt purpose would destroy your claim for exemption under sec_501 of the code your position your mission is to inform the poor indigent and underinsured population of the importance of proper care and provide this population with access to pharmaceutical solutions for their health care which are affordable our response to your position although you serve the poor indigent and underinsured you also serve those individuals who are insured and economically stable you have not distinguished your activities from those of a commercial pharmacy providing service to the public conclusion in summary you fail the operational_test because you are not operated exclusively for charitable purposes specifically you fail the operational_test for exemption under sec_501 of the code because you operate a pharmacy for a commercial purpose furthermore since you are operated for the primary purpose of carrying on an unrelated_trade_or_business you are precluded from exemption by sec_1_501_c_3_-1 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number letter rev catalog number 47630w a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations e e e e for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
